Citation Nr: 0123897	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for seronegative rheumatoid 
arthritis.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

The Board notes that the veteran requested a Gulf War 
Syndrome examination in May 2000, and formally raised the 
issue of service connection for Gulf War Syndrome at that 
time.  Although the RO stated in its November 2000 rating 
decision that it considered service connection for Gulf War 
Syndrome and could not award the requested benefits because 
the medical evidence indicated that the veteran's symptoms 
were attributable to a known medical condition, the RO did 
not afford the veteran a specific Gulf War Syndrome 
examination nor did it inform the veteran of the pertinent 
laws, regulations, or rating schedule provisions in its July 
2001 Statement of the Case.  Consequently, the Board hereby 
refers the issue of entitlement to service connection for 
Gulf War Syndrome back to the RO for appropriate 
consideration, noting that it should be considered as an 
individual issue separate and apart from the veteran's claim 
for service connection for arthritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not experience any symptoms of 
seronegative rheumatoid arthritis during his active service 
or within one year of his discharge from service.


CONCLUSION OF LAW

Seronegative rheumatoid arthritis was not incurred in or 
aggravated by active service or within an applicable 
presumptive period.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for rheumatoid arthritis and 
met its duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim under 
the Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,620 (Aug. 19, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
informed that service connection was denied for seronegative 
rheumatoid arthritis because there was no medical evidence 
of his having experienced the symptoms of and/or been 
treated for rheumatoid arthritis during service or within 
the one year presumptive period following his discharge from 
service on August 10, 1997; that the first evidence of 
arthritis was in October 1998.  The veteran was afforded VA 
examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for arthritis, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
Because arthritis is a chronic disease, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service on August 10, 1997, the evidence must show that 
his chronic disease manifest to a degree of ten percent by 
August 10, 1998, in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The evidence of record reveals that the veteran filed an 
application for compensation benefits in August 1997, 
promptly upon discharge from service.  At that time, the 
veteran did not make any complaints of arthritic symptoms and 
his service medical records are void of any such complaints.  
In August 1998, the veteran underwent VA examination and did 
not make any complaints of, nor was he found to have, 
arthritic symptomatology.  He did complain of having 
experienced bilateral shoulder pain during service, but 
related that it had resolved and that he no longer had any 
shoulder complaints.


Medical treatment records dated from September 1998 through 
May 2001 reveal that the veteran first complained in 
September 1998 of right foot and ankle pain.  X-rays of the 
right ankle were normal, but it was tender at the medial 
aspect.  As such, anti-inflammatory medication was prescribed 
and the veteran was referred to an orthopedist.  In November 
1998, the orthopedist diagnosed posterior tibia tendonitis, 
continued the veteran on anti-inflammatory medication, and 
prescribed an ankle brace.  Since that time, the veteran has 
been treated with medication for complaints of right knee 
pain, right hand and wrist pain, right fifth finger pain, 
left shoulder pain, and hip pain.  In February 2000, a 
rheumatologist opined, after having performed appropriate 
clinical testing and a complete examination, that the veteran 
had inflammatory arthritis that could be either seronegative 
arthritis or rheumatoid arthritis.

In March 2000, the veteran filed  his current application for 
compensation benefits, alleging ankle joint pain beginning in 
August 1998, right wrist and right finger joint pain 
beginning in March 1999, right hip and right knee joint pain 
beginning in June 1999, and left shoulder joint pain 
beginning in August 1999.  Based on this application, the 
veteran underwent VA examination in August 2000.  Following a 
complete examination, including clinical testing and review 
of the record by the examiner, the veteran was found to have 
rheumatoid arthritis, seronegative.

Given the evidence as outlined above, the Board finds that 
the veteran did not experience any symptomatology consistent 
with a diagnosis of arthritis either during service or within 
the one year presumptive period following his separation from 
service in August 1997.  The veteran underwent VA examination 
in conjunction with his previous application on August 11, 
1998, almost exactly one year to the day following his 
discharge from service, and did not make any complaints 
consistent with a finding of arthritis.  His complaints of 
joint pain began in September 1998, and it was not until 
February 2000 that the veteran was diagnosed as having a form 
of arthritis.  Because the evidence of record does not show 
the existence of arthritis during the veteran's period of 
active service or within one year of his discharge from 
service, his appeal must be denied.


ORDER

Service connection for seronegative rheumatoid arthritis is 
denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

